internal_revenue_service number info release date march cc psi 1-genin-167696-02 uilc dear we are answering correspondence submitted on your behalf by cpa requesting relief in order to establish date as the effective date for your s_corporation_election the information provided by our service_center indicates that an election for the requested effective date was accepted for your account in late date therefore you should continue using tax_return form_1120s for this entity in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
